DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6, and 10 of U.S. Patent No. 10677674. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the US Patent discloses a method of detecting a leak in a hydronic heating or cooling system (Claim 1), the method comprising: 
providing the hydronic heating or cooling system, the hydronic heating or cooling system being a closed loop (Claim 1) and including, 
one or more pressure sensors, the one or more sensors configured to sense when a system pressure drops below or rises above at least first, second, and third pressure set points, the first pressure set point being greater than the second pressure 
a circulator pump (Claim 1), 
a controller, the controller including a timer and being configured to control operations of the hydronic heating or cooling system responsive to pressure changes indicated by the one or more pressure sensors (Claim 1); 
a system shutoff valve coupled to a fluid supply (Claim 1), 
an expansion tank (Claim 1), 
at least one of a heating appliance and cooling appliance (Claim 1), 
an air separator including an air vent (Claim 1), 
piping fluidly coupling at least the circulator pump, the system shutoff valve, the air separator, the expansion tank, the one or more pressure sensors, and the heating or cooling appliance (Claim 1), and 
a fluid contained in the hydronic heating or cooling system (Claim 1);
at system initiation, measuring a fill time by opening the system shutoff valve to record the elapsed time to raise the system fluid pressure from the second pressure set point to the third pressure set point (Claim 1); 
periodically sampling system pressure at regular intervals (Claim 1); 
initiating a leak determination cycle when the system pressure drops below the first pressure set point (Claim 1), the leak determination cycle performing in order, 
(1) starting the timer to count a first predetermined period of time and preventing an opening of the system shutoff valve during the first predetermined period of time, the first predetermined period of time being greater (5 times) than the fill time (Claim 1), 

(3) during the second predetermined period of time, opening the system shutoff valve when the system fluid pressure is greater than the second pressure set point and below the third pressure set point (Claim 1), 
(4) closing the-shutoff valve no later than a conclusion of the second predetermined period of time (Claim 1), 
(5) at the conclusion of the second predetermined period of time, starting the timer for a third predetermined period of time, preventing the opening of the system shutoff valve during the third predetermined period of time, and providing a first notification when the system fluid pressure drops below the first pressure set point, the third predetermined period of time being greater than the first predetermined period of time (Claim 1), and 
(6) providing a second notification when the system pressure drops below the second pressure set point (Claim 2).
Regarding Claim 2, the US Patent turning off the circulator pump when the system pressure drops below the second pressure set point (Claim 1).
Regarding Claim 3, the US Patent discloses said first and second notifications comprise one or more of the following: a visual alarm; an audible alarm; an automated telephone call; a text message; an email; and an electronic notification sent to a predetermined device (Claim 3).
Regarding Claim 4, the US Patent fails to expressly disclose, in the embodiment of Claims 1 and 2, preventing opening of the system shutoff valve when system pressure drops below the second pressure set point.
The US Patent does disclose preventing opening of the system shutoff valve when system pressure drops below the second pressure set point (Claim 10).
As such, it would have been obvious to one skilled in the art to include preventing opening of the system shutoff valve when system pressure drops below the second pressure set point for the benefit of preventing fluid from leaving the system due to leakage.
Regarding Claim 5, the US Patent fails to expressly disclose, in the embodiment of Claims 1 and 2, the controller comprising a processor.
The US Patent does disclose the controller comprising a processor (Claim 6).
As such, it would have been obvious to one skilled in the art to include the controller having a processor for the benefit of known structure in the art to perform the controlling operations.
Regarding Claims 6 and 7, the US Patent fails to expressly disclose logging and storing data pertaining to the system initiation, the leak determination cycle, and the sample of system pressure or logging data when the system pressure drops to or below the first pressure set point.
Examiner take Official Notice it is common knowledge in the art to log system data including time stamps of operations, errors, and measurements.
As such, it would have been obvious to one skilled in the art to include logging and storing data pertaining to the system initiation, the leak determination cycle, and the 
Regarding Claim 8, the US Patent discloses a method of detecting a leak in a hydronic heating or cooling system (Claim 1), the method comprising: 
providing the hydronic heating or cooling system, the hydronic heating or cooling system being a closed loop and including (Claim 1), 
one or more pressure sensors, the one or more sensors configured to sense when a system pressure drops below or rises above at least first, second, and third pressure set points, the first pressure set point being greater than the second pressure set point and the third pressure set point being greater than the first pressure set point (Claim 1), 
a circulator pump (Claim 1), 
a controller, the controller including a timer and being configured to control operations of the hydronic heating or cooling system responsive to pressure changes indicated by the one or more pressure sensors (Claim 1); 
a system shutoff valve coupled to a fluid supply (Claim 1), 
an expansion tank (Claim 1), 
at least one of a heating appliance and cooling appliance (Claim 1), 
an air separator including an air vent (Claim 1), 
piping fluidly coupling at least the circulator pump, the system shutoff valve, the air separator, the expansion tank, the one or more pressure sensors, and the heating or cooling appliance, and 

at system initiation, measuring a fill time by opening the system shutoff valve to record the elapsed time to raise the system fluid pressure from the second pressure set point to the third pressure set point (Claim 1); 
periodically sampling system pressure at regular intervals (Claim 1); 
repeatedly and cyclically performing the following operations in order (Claim 1, the leak determination cycle occurs when the system pressure drops below the first pressure set point i.e. every time/repeatedly when the system pressure drops below the first pressure set point), 
(1) starting the timer to count a first predetermined period of time and preventing an opening of the system shutoff valve during the first predetermined period of time (Claim 1), 
(2) at the conclusion of the first predetermined period of time, starting the timer to count a second predetermined period of time, the second predetermined period of time being greater than the fill time and less than twice the fill time (Claim 1), 
(3) during the second predetermined period of time, opening the system shutoff valve when the system fluid pressure is greater than the second pressure set point and below the third pressure set point (Claim 1), 
(4) closing the-shutoff valve no later than a conclusion of the second predetermined period of time (Claim 1); 
providing a first notification when the system fluid pressure drops below the first pressure set point (Claim 1); and 

The US Patent fails to expressly disclose contemporaneously terminating performing operations (1) through (4); however as the method is concluded after step (5) and the US Patent’s claimed step (6) results in no more circulation of fluid, it would have been obvious to one of ordinary skill in the art to contemporaneously terminating performing operations (1) through (4) as the system pressure would be affected due to turning off of the pump and the method has been concluded until system pressure drops below the first pressure setpoint.
Regarding Claim 9, the US Patent turning off the circulator pump when the system pressure drops below the second pressure set point (Claim 1).
Regarding Claim 10, the US Patent discloses said first and second notifications comprise one or more of the following: a visual alarm; an audible alarm; an automated telephone call; a text message; an email; and an electronic notification sent to a predetermined device (Claim 3).
Regarding Claim 11, the US Patent fails to expressly disclose, in the embodiment of Claims 1 and 2, preventing opening of the system shutoff valve when system pressure drops below the second pressure set point.
The US Patent does disclose preventing opening of the system shutoff valve when system pressure drops below the second pressure set point (Claim 10).
As such, it would have been obvious to one skilled in the art to include preventing opening of the system shutoff valve when system pressure drops below the second 
Regarding Claim 12, the US Patent fails to expressly disclose, in the embodiment of Claims 1 and 2, the controller comprising a processor.
The US Patent does disclose the controller comprising a processor (Claim 6).
As such, it would have been obvious to one skilled in the art to include the controller having a processor for the benefit of known structure in the art to perform the controlling operations.
Regarding Claims 13 and 14, the US Patent fails to expressly disclose logging and storing data pertaining to the system initiation, the leak determination cycle, and the sample of system pressure or logging data when the system pressure drops to or below the first pressure set point.
Examiner take Official Notice it is common knowledge in the art to log system data including time stamps of operations, errors, and measurements.
As such, it would have been obvious to one skilled in the art to include logging and storing data pertaining to the system initiation, the leak determination cycle, and the sample of system pressure or logging data when the system pressure drops to or below the first pressure set point for the benefit of reviewing system data for maintenance and to understand what was happening in the system when any leaks or errors occur.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the claim recites “repeatedly and cyclically”. It is unclear as to what limitations “cyclically” import into the claim as the claim already recites “repeatedly”, thus rendering the claim indefinite. Merriam-Webster Dictionary defines “cyclic” as of, relating to, or being a cycle, moving in cycles.  It is also unclear what the cycle of the claim is so that it can be understood what occurs cyclically, thus further rendering the claim indefinite. For examination purposes, Examiner gives little patentable weight to the term “cyclically”.
Regarding Claim 13, the claim recites “the leakage determination cycle” It is unclear as to what the leakage determination cycle is, thus rendering the claim indefinite. For examination purposes, Examiner interprets the cycle as steps 1 – 4.
Claims dependent upon a rejected claim are therefore rejected as well.

Allowable Subject Matter
Claims 1 - 7 would be allowable if rewritten or amended to overcome the Double Patenting Rejection as set forth in this Office action.
Claims 8 - 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and Double Patenting, as set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856